Order entered April 5, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00064-CV

                          ROLAND SCOTT ARNELL, Appellant

                                             V.

                       MONIKA ELIZABETH ARNELL, Appellee

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-09-09155

                                         ORDER
       Appellee’s Unopposed Motion for Extension of Time to Submit Additional Briefing is

GRANTED. The parties are to submit the additional briefing previously ordered by the Court by

April 26, 2013.


                                                    /s/   KERRY P. FITZGERALD
                                                          JUSTICE